Citation Nr: 1337920	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  09-17 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	J. Myers Morton, Esquire


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959.  He died in June 2004.  The appellant is the Veteran's surviving spouse.

This appeal initially came to the Board of Veterans' Appeals (Board) from a May 2008 rating decision.  In March 2011, the Board denied the appellant's claim. The appellant appealed this decision to the Court of Appeals for Veterans Claims (Court).  In September 2011, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR). 

The Board must note that in reviewing this case the Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's chronic obstructive pulmonary disease (COPD) did not onset in service and was not related to service, to include in-service exposure to asbestos and any associated pulmonary fibrosis. 






CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§  101(14)1310 (West 2002); 38 C.F.R. §§ 3.5, 3.53, 3.55, 3.312 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The RO provided the appellant pre-adjudication notice by letter dated in December 2007.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess, 19 Vet. App. at 473.  The December 2007 letter was substantially compliant with Hupp given the nature of the appellant's contentions, and the fact that the Veteran was not in fact service connected for any disabilities at the time of his death, meaning any failure to inform the appellant of such by definition would be harmless error.  Moreover, no argument has been advanced suggesting that any notice failure has been prejudicial in this case.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

As for the duty to assist, VA has obtained service treatment records and VA treatment records.  The appellant was also offered the opportunity to testify at a hearing before the Board, but she declined. 

In February 2012, the Board remanded the appellant's claim to obtain a variety of treatment records, and to obtain a medical opinion as to the cause of the Veteran's death.  In response, hundreds of pages of VA treatment records were obtained and associated with the claims file.

SSA records were sought, but VA was informed in writing that no records were available.  The appellant was notified of the unavailability of the SSA records in the September 2013 supplemental statement of the case.

In the remand, the Board acknowledged that additional private treatment records might exist that were not yet of record.  The appellant was sent a letter in April 2012 asking her to send any medical reports in her possession and to submit VA Form 21-4142s, "Authorization and Consent to Release Information".  Unfortunately, she did not provide any of the identified records, and she did not complete any 24-4142s that would empower VA to seek these records.  VA regulations require that an appellant cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal custodians.  38 C.F.R. § 3.159(c)(1)(i).  Here, the appellant did not respond to VA's request and has not empowered VA to seek any private treatment records.  Moreover, she is ultimately responsible for providing pertinent evidence in his possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street.).  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of the claim.

Additionally, to the extent that it is later argued that the private treatment records should be obtained, the fact remains that a medical opinion of record was obtained that explained that the Veteran's pulmonary fibrosis did not cause or aggravate his COPD, as the two are distinct pathological conditions; and that the pulmonary fibrosis was not the result of the Veteran's asbestos exposure in service.  As such, even if the additional records were obtained and showed pulmonary fibrosis or COPD, they would not advance the appellant's claim in light of the VA medical opinion.  Therefore any failure to obtain such records would be harmless, nonprejudicial error.

As noted, a medical opinion was also obtained from a VA physician to investigate the possibility that the Veteran's death was in some way caused by his in-service exposures.  The opinion that was obtained is fully adequate: it was predicated on a full reading of the medical records in the claims file; it considered all of the pertinent evidence of record, including the statements by the appellant and her children; and the examiner provided a rationale for his opinion, which was supported by references to the current medical literature.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As such, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Thus, VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.
Service Connection

VA law provides for death indemnity compensation (DIC) benefits to a veteran's surviving spouse because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a veteran at the time of his death, who lived with the veteran continuously from the date of marriage to the date of his death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and, except as provided in section 3.55, has not remarried or has not since the death of the veteran, and after September 19, 1962, lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. § 3.50.  A remarriage terminated by death after October 1, 1998 will not be a bar to DIC benefits.  38 C.F.R. § 3.55(a)(3).  

The appellant and the Veteran were married in October 1981, and there is no evidence that they ever divorced prior to his death.  See Wedding certificate.  Although the appellant submitted statements in December 2008 reporting that she lived with the Veteran until the day he entered a hospice for care in June 2004, the Veteran's medical records indicate that the appellant left the Veteran and moved to another state in August 2000, where she lived with a boyfriend, returning to care for the Veteran when he became sick.  The records indicate that the appellant had returned by August 2002, though the Veteran reported that the appellant continued the relationship with the male friend and that their relationship was "like friends."  See, e.g., October 2000, February and August 2001, and June 2003 VA treatment records; September 2001 VA examination record; May 2003 and July 2004 Hospice care records.  The Board finds the histories reported in the Veteran's medical records more probative than the appellant's current statements and the statement of W.T. submitted for this claim.  Consequently, there is no "continuous cohabitation" from the date of marriage, in the literal meaning of the term. 

The regulations provide an exception for certain circumstances where there has been a separation.  38 C.F.R. § 3.53(a).  Temporary separations that ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Id.  Additionally, if the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  Id.  

A two-part test has been identified to determine whether a spouse can be deemed to have continuously cohabited with a veteran even if a separation has occurred.  Gregory v. Brown, 5 Vet. App. 108 (1993).  First, the spouse must be free of fault in the initial separation.  Id. at 112.  Second, the separation must have been procured by the veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.   

The record suggests that the appellant procured the separation due to a reason other than misconduct on the part of the Veteran and that the separation was not mutual.  See, e.g., October 2000 and October 2001 VA treatment records; July 2004 Hospice care records.  However, based on her return, the Board finds the separation was temporary for the purposes of this decision.  Furthermore, although the appellant remarried in August 2004, the record indicates that the marriage terminated by death in September 2006.  Thus, the Board finds the appellant is a "surviving spouse." 

Once accepted as a "surviving spouse," an appellant can receive benefits if the evidence indicates that the cause of the Veteran's death was related to service.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.312.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

The Veteran died in June 2004 as a result of chronic obstructive pulmonary disease (COPD).  At the time of the Veteran's death, service connection was not in effect for any disability.

The appellant contends, such as in her substantive appeal, that the Veteran's death was the end result of his having been exposed to asbestos during his time in military service.  Her theory is that he developed pulmonary fibrosis as a result of asbestos exposure in-service and that the pulmonary fibrosis substantially caused the COPD which then caused his death.  The Veteran's children have also submitted statements reporting that the Veteran told them that he had significant asbestos exposure in service; and his daughter also expressed her belief that his in-service exposure may have contributed to his long-term lung problems.  

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability. 

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  VA's Manual M21-1 Manual Rewrite (M-21MR) contains guidelines for the development of asbestos exposure cases.  M-21MR, at Part IV, Subpart ii, Chapter 1, Section H(29) [IV.ii.1.H.29] and IV.ii.2.C.9, in essence acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and certain cancers, among other diseases, with the most common of the diseases resulting from exposure to asbestos being interstitial pulmonary fibrosis (asbestosis). 

M-21MR, IV.ii.2.C.9(g) notes that there was widespread exposure to asbestos among Navy veterans due to their being stationed on ships which contained asbestos.  The record indicates that the Veteran was stationed on a ship and that he served as an aviation machinist's mate.  Based on the nature and circumstances of the Veteran's service, in-service asbestos exposure is presumed for the purposes of this decision.  Even finding the Veteran had in-service exposure to asbestos, however, competent medical evidence is required to establish that the in-service asbestos exposure contributed substantially or materially to the death of the Veteran.  
 
The service treatment reports, to include the reports from the January 1959 separation examination, do not reflect that COPD or any other pulmonary disability, to include pulmonary fibrosis, were diagnosed in service . 

The post-service treatment records, which date from 2000, reveal treatment for COPD since at least February 1999.  The records also reveal findings of interstitial lung disease and document a significant history of tobacco use.

VA obtained an opinion from a physician in March 2013.  The physician was asked to state whether it was at least as likely as not that the Veteran's COPD was caused or related to service or was otherwise related to his in-service asbestos exposure, including any related pulmonary fibrosis.  The examiner was also asked to address the Veteran's post-service occupation as an aircraft mechanic between 1960 and 1971 and his smoking history.  

The physician explained that COPD is distinct from asbestosis and is not pathophysiologically linked to asbestos exposure, citing to medical literature to support his finding.  The examiner added that there was no other medical evidence in the claims file which could essentially relate the Veteran's COPD to his military service.  Thus, the physician found it was less likely than not that the Veteran's military service, or in-service exposure to asbestos, caused his COPD.  Supporting this conclusion, the physician concluded that of all the potential causes in the Veteran's history, the Veteran's 135+ pack year smoking history was by far the most prominent risk factor and most likely causative agent in the Veteran's development of COPD.  He also supported this conclusion with references to the medical literature. 

The physician also addressed the appellant's contention that his pulmonary fibrosis caused or aggravated his COPD.  He explained that the Veteran's pulmonary fibrosis was more likely secondary to his nearly three-times greater probable asbestos exposure after service than it was to his in-service asbestos exposure; and therefore it was less likely than not that the Veteran's pulmonary fibrosis was a result of his in-service asbestos exposure.  Additionally, the physician explained that pulmonary fibrosis and COPD are distinct clinical entities, and he therefore found no medical evidence to support a finding that the Veteran's pulmonary fibrosis aggravated his overall respiratory condition such that it materially contributed to his death.  

After review of the evidence, the Board finds service connection is not warranted for the cause of the Veteran's death.  The competent evidence does not show that the Veteran's COPD was incurred in service, as the service treatment and examination records, to include the separation examination report, do not contain any complaint, finding, or treatment of COPD, and the record does not include any histories of symptoms indicative of COPD during service.  Furthermore, the competent evidence does not suggest that the COPD is related to service, to include the in-service asbestos exposure.  

A VA physician has opined that the COPD was not related to service, to include in-service asbestos exposure, and there is no contrary medical opinion of record.  Although the appellant and her children believe the Veteran's COPD is related to in-service asbestos exposure, they have not provided any medical evidence in support of that conclusion, such as medical articles or opinions by medical professionals, and the Board finds the lay statements as to the medically complex issue of causation are not competent evidence to establish service connection for the cause of the Veteran's death.  That is, the question of whether the Veteran's COPD was related to his military service, to include in-service asbestos exposure, does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The evidence of record does not demonstrate that the appellant or her children possess the ability, knowledge, or experience to provide a competent etiological opinion that the Veteran's COPD or pulmonary fibrosis were the result of his military service, or to find that pulmonary fibrosis caused or aggravated the COPD.  Accordingly, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for the  cause of the Veteran's death.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1377.  Thus, the Board finds the preponderance of the evidence is against the claim.  


ORDER

Service connection for the cause of the Veteran's death is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


